EXHIBIT AGREEMENT CONCERNING THE EXCHANGE OF SECURITIES BY AND AMONG INHIBITON THERAPEUTICS, INC. AND HPI PARTNERS, LLC AND THE SECURITY HOLDERS OF HPI PARTNERS, LLC INDEX Page ARTICLE I – Exchange of Securities 1 1.1Issuance of Securities 1 1.2Exemption from Registration 1 1.3Private Placement 2 1.4Computation of Inhibiton Shares Issuable To HPIP Security Holders 2 1.5Computation of Inhibiton Warrants Issuable To HPIP Warrant Holders 2 1.6Promissory Note 2 ARTICLE II – Representations and Warranties of HPIP 3 2.1Organization 3 2.2Capital 3 2.3Subsidiaries 3 2.4Managers and Officers 3 2.5Financial Statements 3 2.6Absence of Changes 3 2.7Absence of Undisclosed Liabilities 4 2.8Tax Returns 4 2.9Investigation of Financial Condition 4 2.10Intellectual Property Rights 4 2.11Compliance with Laws 4 2.12Litigation 4 2.13Authority 4 2.14Ability to Carry Out Obligations 5 2.15Full Disclosure 5 2.16Assets 5 2.17Material Contracts 5 2.18Indemnification 5 2.19Criminal or Civil Acts 5 2.20Restricted Securities 5 ARTICLE III – Representations and Warranties of Inhibiton 6 3.1Organization 6 3.2Capital 6 3.3Subsidiaries 6 3.4Directors and Officers 6 3.5Financial Statements 6 3.6Absence of Changes 6 3.7Absence of Undisclosed Liabilities 7 3.8Tax Returns 7 3.9Investigation of Financial Condition 7 3.10Intellectual Property Rights 7 3.11Compliance with Laws 7 i 3.12Litigation 7 3.13Authority 7 3.14Ability to Carry Out Obligations 7 3.15Full Disclosure 8 3.16Assets 8 3.17Material Contracts 8 3.18Indemnification 8 3.19Criminal or Civil Acts 8 3.20Bulletin Board Trading Status 8 ARTICLE IV – Covenants Prior to the Closing Date 8 4.1Investigative Rights 8 4.2Conduct of Business 8 4.3Confidential Information 9 4.4Notice of Non-Compliance 9 ARTICLE V – Conditions Precedent to Inhibiton’s Performance 9 5.1Conditions 9 5.2Accuracy of Representations 9 5.3Performance 9 5.4Absence of Litigation 9 5.5Officer’s Certificate 9 5.6Legal Opinion 10 ARTICLE VI – Conditions Precedent to HPIP’s Performance 10 6.1Conditions 10 6.2Accuracy of Representations 10 6.3Performance 10 6.4Absence of Litigation 10 6.5Officer’s Certificate 10 6.6Directors of Inhibiton 10 ARTICLE VII – Closing 11 7.1Closing 11 ARTICLE VIII – Covenants Subsequent to the Closing Date 11 8.1Registration and Listing 11 8.2Business Segments 11 ARTICLE IX – Miscellaneous 11 9.1Captions and Headings 11 9.2No Oral Change 12 9.3Non-Waiver 12 9.4Time of Essence 12 9.5Entire Agreement 12 ii 9.6Choice of Law 12 9.7Counterparts 12 9.8Notices 12 9.9Binding Effect 12 9.10Mutual Cooperation 12 9.11Finders 13 9.12Announcements 13 9.13Expenses 13 9.14Survival of Representations and Warranties 13 9.15Exhibits 13 9.16Termination, Amendment and Waiver 13 EXHIBITS Allocation of Securities Exhibit 1.1 Subscription Agreement Exhibit 1.2 Financial Statements of HPIP Exhibit 2.5 Material Contracts of HPIP Exhibit 2.17 Financial Statements of Inhibiton Exhibit 3.5 Material Contracts of Inhibiton… Exhibit 3.17 iii AGREEMENT THIS AGREEMENT (“Agreement”) is made this 4th day of March, 2009, by and between Inhibiton Therapeutics, Inc., a Nevada corporation (“Inhibiton”), HPI Partners, LLC, a Colorado limited liability company (“HPIP”), and the security holders of HPIP (the “HPIP Security Holders”) who are listed on Exhibit 1.1 hereto and have executed Subscription Agreements in the form attached in Exhibit 1.2, hereto. WHEREAS, Inhibiton desires to acquire all of the issued and outstanding limited liability company interests of HPIP (the “HPIP Interests”) from the HPIP Security Holders in exchange for newly issued unregistered shares of common stock of Inhibiton; WHEREAS, HPIP desires to assist Inhibiton in acquiring all of the HPIP Interests pursuant to the terms of this Agreement; and WHEREAS, all of the HPIP Security Holders, by execution of Exhibit 1.2 hereto, agree to exchange all of the HPIPInterests they hold as set forth in Exhibit 1.1 hereto, for common shares of Inhibiton as set forth in Article 1 hereto. NOW, THEREFORE, in consideration of the mutual promises, covenants and representations contained herein, the parties hereto agree as follows: ARTICLE I Exchange of Securities 1.1Issuance of Securities.
